Citation Nr: 1046099	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  08-17 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
right lower shin splints with tibial stress syndrome.  

2.  Entitlement to an initial evaluation in excess of 10 percent 
left lower shin splints with tibial stress syndrome.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to August 
1987, from January 2002 to April 2002 and from October 2006 to 
June 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

The issues of entitlement to bilateral ankle and knee 
disabilities secondary to shin splints have been raised by the 
record, but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

In September 2010, the Veteran testified at a travel board 
hearing at the Boston RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the hearing, the Veteran stated that he had received treatment 
at a sports clinic in Bedford.  The AMC/ RO should attempt to 
obtain any outstanding treatment records pertaining to the 
Veteran's shin splints. 

The last VA examination for shin splints was performed in 
September 2007.  At the hearing, the Veteran's representative 
requested a new VA examination to determine the current severity 
of the Veteran's shin splint disability.  The Court has held that 
VA's statutory duty to assist the Veteran includes the duty to 
conduct a thorough and contemporaneous examination so that the 
evaluation of the claimed disability will be a fully informed 
one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the time 
that has elapsed since the last VA examination, the Board finds 
that the Veteran should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify any medical treatment and provide 
authorization for the release of medical 
records.  Obtain any records identified by 
the Veteran and associate the records with 
the claims file.  A written response should 
be requested.  The Veteran should be advised 
of the status of all requests, including if 
such records are unavailable.  

2.  Schedule the Veteran for a VA examination 
to determine the current severity of his shin 
splint disability.  The examination report 
should set forth in detail the manifestations 
of the disabilities and should describe any 
weakened movement, excess fatigability, 
incoordination or pain associated with shin 
splints.  

3.  Following the requested development, the 
Veteran's claims should be readjudicated 
based upon all of the evidence of record.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and should have an applicable 
opportunity to respond.  The case should then 
be returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



